The indictment charged that appellant with malice aforethought shot and killed Mariana Luna. Among other instructions the court told the jury if they found that appellant shot at Magdalino Carrizales under circumstances which would have amounted to murder had Carrizales been killed, and that the shot intended for him struck and killed Mariana Luna, they should find appellant guilty of murder. (We are not attempting to set out the language of the instruction, but only its effect.) Appellant objected to the charge on the ground that the indictment contained no averment that the killing occurred in the manner mentioned. It is appellant's contention that Cooper v. State, 69 Tex.Crim. Rep., 154 S.W. 989, is direct authority supporting his position. We do not think so. In the present case appellant is charged as a *Page 227 
principal with killing Luna. In the Cooper case the State was attempting to charge him as an accomplice to a killing actually committed by Rutherford, and alleged in the indictment that Cooper had hired Rutherford to kill Anderson. The facts developed that Cooper had hired Rutherford to kill McDonald and that Rutherford in Cooper's absence, intending to kill McDonald, by mistake killed Anderson. The holding only was that the allegation was not supported by the proven facts. The case was subsequently tried on a new indictment and is reported in 77 Tex.Crim. Rep., 177 S.W. 975.
The motion for rehearing is overruled.
Overruled.